Case: 20-40250     Document: 00516199873        Page: 1   Date Filed: 02/11/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    February 11, 2022
                                 No. 20-40250                         Lyle W. Cayce
                                                                           Clerk

   Terry Bevill,

                                                          Plaintiff—Appellee,

                                     versus

   Jeffrey Fletcher; Thomas Castloo, Wood County
   Sheriff; James Wheeler, Former Wood County District
   Attorney,

                                                     Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CV-406


   Before Davis, Stewart, and Oldham, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
         Plaintiff-Appellee Terry Bevill alleged he was fired from the Quitman
   Police Department (“QPD”) in retaliation for making unflattering
   statements about Defendants-Appellants Wood County Sheriff Tom
   Castloo, Wood County District Attorney James Wheeler, and Texas Judge
   Jeff Fletcher (collectively, “Defendants”). On motions to dismiss, the
   district court held that Defendants were not entitled to qualified immunity
   on Bevill’s claim brought under 42 U.S.C. § 1983 for conspiracy to commit
Case: 20-40250       Document: 00516199873            Page: 2   Date Filed: 02/11/2022




                                       No. 20-40250


   retaliatory employment termination. It also concluded that Bevill plausibly
   averred that Defendants formed an agreement to violate one of his
   constitutional rights. This interlocutory appeal followed.
          For the reasons that follow, we AFFIRM.
                    I. BACKGROUND & PROCEDURAL HISTORY
          On April 19, 2017, the Kilgore News Herald published an article in
   which Fletcher, who had recently been elected as a state judge, noted his
   excitement about working together with Castloo and Wheeler. In the article,
   Fletcher also “emphasized the importance of [he, Castloo, and Wheeler]
   staying in line and working in unison toward the same goals.” Two months
   later, Bevill, then captain of QPD, filed an affidavit supporting a venue
   transfer for the criminal trial of former Wood County Jail Administrator
   David McGee. The affidavit, which was filed at the request of McGee’s
   lawyer, stated that McGee would not receive a fair trial in Wood County for
   facilitating the escape of an inmate and tampering with government records
   because of the close personal relationships among Defendants. Specially, the
   affidavit stated that “[a]s a longtime resident and law enforcement officer in
   the Wood County area, Bevill was familiar with the local players and political
   climate, including the relationships between and among the sheriff, district
   attorney and judge.” Bevill did not sign the affidavit in his capacity as an
   officer of QPD. Nor did Bevill “[speak] with anyone [at QPD] about the
   affidavit prior to signing [it].”
          After learning about Bevill’s affidavit, Defendants approached
   Quitman’s mayor, David Dobbs, to discuss Bevill’s continued employment
   with QPD. During that discussion, Defendants threatened to withhold
   resources from Quitman and support for QPD if Bevill was not fired because
   of his affidavit. Dobbs then pressured QPD Police Chief Kelly Cole to fire
   Bevill because of Defendants’ threat. After initially objecting to Bevill’s




                                            2
Case: 20-40250      Document: 00516199873           Page: 3    Date Filed: 02/11/2022




                                     No. 20-40250


   termination, Cole placed Bevill on administrative leave and investigated
   whether Bevill violated any city or QPD policies. The investigation
   concluded that Bevill violated city policies that bar members of QPD from
   “seek[ing] to obtain any continuance of any trial in court out of friendship for
   the Defendant or otherwise interfere with the courts of justice” and
   “conduct[ing] themselves in a manner which . . . discredit[s] the Peace
   Officer profession or their employing agency.” Cole then fired Bevill. Cole,
   along with Quitman’s city secretary, Gregg Hollen, later told the Texas
   Workforce Commission that the decision to terminate Bevill was based in
   part on Wheeler’s threat to not “take any more cases from the City of
   Quitman” unless Bevill was fired.
          Following Bevill’s termination, all Defendants attended a Quitman
   City Council meeting during which Castloo told the Council that “I
   understand you have taken some steps” regarding Bevill’s affidavit yet
   “more steps need to be taken.” Castloo also implored the Council “to do
   more to provide support to the [Wood County] DA’s office, the [Wood
   County] Sheriff’s office and . . . [Judge Fletcher’s] office in this matter.”
          McGee’s case was never transferred, and a jury found him guilty.
   After McGee’s criminal trial concluded, Fletcher issued a warrant for
   Bevill’s arrest for perjury, but the charge was later dismissed. Bevill averred
   that while the perjury charges were pending, Fletcher placed “extreme and
   unreasonable conditions” on Bevill’s bond for the perjury charge, including
   (1) turning over his firearms, (2) submitting to drug testing every two weeks
   at personal cost to Bevill, (3) obtaining written permission from Wood
   County officials or Judge Fletcher before leaving the county, (4) reporting to
   Wood County officials every two weeks, and (5) abstaining from the
   consumption of alcohol. He also alleged that Wheeler “refused to bring [his
   perjury] case before a grand jury in an effort to prolong the pending criminal
   action as long as possible in retribution for the affidavit.”



                                           3
Case: 20-40250            Document: 00516199873               Page: 4      Date Filed: 02/11/2022




                                             No. 20-40250


             In the operative complaint, Bevill sued (1) Quitman and Dobbs under
   § 1983 for terminating his employment in retaliation for his affidavit; (2)
   Quitman, Dobbs, and Defendants under § 1983 for conspiring to terminate
   his employment in retaliation for his affidavit; (3) Wood County and Castloo
   under § 1983 for unconstitutional oppression, intimidation, and retaliation;
   and (4) Wood County and Defendants for conspiring to arrest and prosecute
   Bevill in retaliation for his affidavit. Castloo and Wheeler filed one motion to
   dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6), while
   Fletcher filed another. The district court concluded Defendants were not
   entitled to qualified immunity on Bevill’s § 1983 claim for conspiracy to
   commit retaliatory employment termination. It also determined that Bevill
   plausibly averred that Defendants formed an agreement to violate his First
   Amendment rights.
             Defendants timely noticed an interlocutory appeal. 1
                                    II. STANDARD OF REVIEW
             The court has appellate jurisdiction to review a district court’s order
   denying a motion to dismiss on the basis of qualified immunity “only to the
   extent that the appeal concerns the purely legal question [of] whether the
   defendants are entitled to qualified immunity on the facts[.]” Armstrong v.
   Ashley, 918 F.3d 419, 422 (5th Cir. 2019) (alteration in original) (quoting
   Kinney v. Weaver, 367 F.3d 337, 347 (5th Cir. 2004) (en banc)). The court
   also has jurisdiction to review the sufficiency of a complaint on interlocutory
   appeal when that issue is “inextricably intertwined” with the denial of
   qualified immunity. Ashcroft v. Iqbal, 556 U.S. 662, 673–74 (2009) (quoting
   Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 51 (1995)).


             1
                 The district court’s disposition of Bevill’s other claims are not subjects of this
   appeal.




                                                    4
Case: 20-40250      Document: 00516199873          Page: 5   Date Filed: 02/11/2022




                                    No. 20-40250


          When the court has jurisdiction, it reviews de novo the district court’s
   denial of a motion to dismiss on qualified immunity grounds or for failing to
   state a claim, accepting all well-pleaded facts as true and viewing them in the
   light most favorable to the plaintiff. Brown v. Miller, 519 F.3d 231, 236 (5th
   Cir. 2008); Sullivan v. Leor Energy, LLC, 600 F.3d 542, 546 (5th Cir. 2010).
   A plaintiff seeking to overcome a motion to dismiss because of qualified
   immunity or for failing to state a claim must plead facts that allow the court
   to draw the reasonable inference that the defendant is liable for the harm
   alleged. Arnold v. Williams, 979 F.3d 262, 266–67 (5th Cir. 2020). The alleged
   facts must also “defeat a qualified immunity defense with equal specificity.”
   Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).
                                 III. DISCUSSION
          “To state a claim for conspiracy under § 1983, a plaintiff must allege
   the existence of (1) an agreement to do an illegal act and (2) an actual
   constitutional deprivation.” Whisenant v. City of Haltom, 106 F. App’x 915,
   917 (5th Cir. 2004) (per curiam) (citing Cinel v. Connick, 15 F.3d 1338, 1343
   (5th Cir. 1994)). If qualified immunity bars Bevill’s underlying First
   Amendment claim, “there [is] no need to reach the issue of whether a
   conspiracy existed to engage in those actions.” See Hale v. Townley, 45 F.3d
   914, 921 (5th Cir. 1995). Thus, we will begin with a discussion of whether
   Defendants are entitled to qualified immunity.
          “Once a defendant raises a qualified-immunity defense, the burden
   shifts to the plaintiff to show that (1) the official violated a statutory or
   constitutional right, and (2) the right was ‘clearly established’ at the time.”
   Benfield v. Magee, 945 F.3d 333, 337 (5th Cir. 2019) (quoting Morgan v.
   Swanson, 659 F.3d 359, 371 (5th Cir. 2011) (en banc)).
          As an initial matter, Bevill argues that Defendants are not entitled to
   qualified immunity because they were not acting within the scope of their




                                          5
Case: 20-40250      Document: 00516199873           Page: 6    Date Filed: 02/11/2022




                                     No. 20-40250


   discretionary authority when they threatened to withhold resources from
   Quitman and support for QPD. Per Cherry Knoll, L.L.C. v. Jones, 922 F.3d
   309, 318 (5th Cir. 2019), Defendants “must first satisfy [their] burden[s] of
   establishing that the challenged conduct was within the scope of [their]
   discretionary authority.” Id. at 318. “Once the defendant[s] establish[] that
   the challenged conduct was within the scope of [their] discretionary
   authority, the burden then shifts to the plaintiff to rebut the qualified
   immunity defense.” Id. Officials act within the scope of their discretionary
   authority when they “perform[] non-ministerial acts within the boundaries
   of [their] official capacit[ies].” Id. (quoting Cronen v. Tex. Dep’t of Hum.
   Servs., 977 F.2d 934, 939 (5th Cir. 1992)).
          Bevill averred that Defendants threatened to withhold resources from
   Quitman and support for QPD if Bevill was not fired because of his affidavit.
   Bevill alleged that this threat ultimately resulted in Bevill’s termination.
   Bevill’s theory of the case would be completely undermined if Defendants
   did not possess the discretionary authority to restrain the flow of these
   resources. Considering the merit of his argument nonetheless, Bevill has not
   shown that Defendants were acting outside of the scope of their discretionary
   authority when they discussed with Dobbs withholding resources from
   Quitman and support for QPD. Defendants, in their positions as sheriff,
   district attorney, and state judge, respectively, were responsible for allocating
   resources within the boundaries of Wood County, which includes Quitman
   and its police department. For instance, Wheeler contends that he was
   “authorized to direct resources such as assistant district attorneys and
   investigators to specific matters at his discretion” and to enter into
   agreements with QPD for the transfer of forfeited property. Moreover,
   Castloo asserts that he had the discretion to allocate law enforcement
   services to support QPD. And Fletcher contends that he had numerous
   administrative responsibilities, including overseeing county courts and local




                                          6
Case: 20-40250      Document: 00516199873            Page: 7     Date Filed: 02/11/2022




                                      No. 20-40250


   departments of correction. Thus, each of the Defendants is entitled to assert
   a defense of qualified immunity.
                        A. Violation of a Constitutional Right
          Next, we assess whether Bevill has adequately pled facts supporting
   the first prong of the qualified immunity analysis: a violation of his
   constitutional rights. We determine that he has done so.
          Bevill claimed that Defendants caused Cole to fire him in retaliation
   for exercising a First Amendment right through submitting the affidavit. To
   establish a First Amendment retaliatory-discharge claim, Bevill must prove
   that (1) he suffered an adverse employment decision, (2) he spoke as a citizen
   on a matter of public concern, (3) his interest in the speech outweighs the
   government’s interest in the efficient provision of public services, and (4) the
   protected speech motivated the adverse employment action. Nixon v. City of
   Houston, 511 F.3d 494, 497 (5th Cir. 2007). Defendants only dispute the
   sufficiency of Bevill’s allegations as to the second and third elements.
          “When a citizen enters government service, the citizen by necessity
   must accept certain limitations on his or her freedom.” Garcetti v. Ceballos,
   547 U.S. 410, 418 (2006). “This is because the public employer, like any
   principal, has an interest in controlling the activities of its agents[,]”
   including employee speech that “contravene[s] [the public employer’s]
   policies or impair[s] the proper performance of [its] functions.” Anderson v.
   Valdez, 845 F.3d 580, 593 (5th Cir. 2016) (alterations in original) (quoting
   Garcetti, 547 U.S. at 419). “Even if the employer has such an interest,
   however, that interest must still be balanced against the employee’s own
   interests: ‘[A] citizen who works for the government is nonetheless a citizen,’
   and ‘[t]he First Amendment limits the ability of a public employer . . . to
   restrict, incidentally or intentionally, the liberties employees enjoy in their
   capacities as private citizens.’” Id. (alterations in original) (quoting Garcetti,




                                           7
Case: 20-40250         Document: 00516199873              Page: 8       Date Filed: 02/11/2022




                                          No. 20-40250


   547 U.S. at 419). “The importance of public employee speech is especially
   evident in the context of . . . public corruption” since “speech by public
   employees regarding information learned through their employment” is the
   “very kind of speech necessary to” reveal malfeasance among public
   officials. See Lane v. Franks, 573 U.S. 228, 240–41 (2014).
           To strike a balance of interests, the Supreme Court has directed lower
   courts to determine whether a public employee has made a statement
   “pursuant to [his or her] official duties.” Garcetti, 547 U.S. at 421. 2 If the
   employee has done so, the speech is not protected under the First
   Amendment. See id. at 421–22. But if the employee has not, then the speech
   is protected. See id.
           The alleged facts suggest that Bevill did not write his affidavit
   pursuant to an official duty. Bevill voluntarily submitted the affidavit as a
   friend of McGee. He alleged that he was never asked to and did not sign the
   affidavit in his capacity as an officer of QPD. He did not speak to anyone at
   QPD about the affidavit before signing it. Although Bevill may have learned
   about potential bias in McGee’s upcoming trial through his work as a
   policeman, that “does not transform that speech into employee—rather than




           2
               Lane states that “[t]he critical question under Garcetti is whether the speech at
   issue is itself ordinarily within the scope of an employee’s duties . . . .” 573 U.S. at 240
   (emphasis added). Although Lane “added ‘ordinarily’ to the formulation used in
   Garcetti . . . , we have since noted that, ‘whatever change in the jurisprudence “ordinary”
   may augur, we are unable to discern any change in Garcetti’s rule from
   Lane . . . .’”Anderson, 845 F.3d at 596 (quoting Gibson v. Kilpatrick, 773 F.3d 661, 669 (5th
   Cir. 2014)).




                                                8
Case: 20-40250         Document: 00516199873               Page: 9       Date Filed: 02/11/2022




                                           No. 20-40250


   citizen—speech.” See Lane, 573 U.S. at 240. 3 To be sure, Defendants
   correctly note that Bevill “prominently presented [his] job title in his motion
   to transfer affidavit directly after stating his name,” thereby giving his
   affidavit the imprimatur of his position. But that demonstrates Bevill’s
   knowledge of the close personal relationships among Defendants, not that he
   spoke according to an official duty. Similarly, his belief that McGee could not
   receive a fair trial in Wood County was allegedly “[b]ased on his years
   working in law enforcement.” Perhaps for these reasons, Defendants observe
   that “[s]ubmitting an affidavit such as this might not have been a part of
   [Bevill’s] normal duties.”




           3
              Defendants’ attempts to distinguish Lane are unpersuasive. First, Defendants
   argue that “Lane’s speech was pursuant to a subpoena[,] which the Court found put him
   in an impossible position[,]” while Bevill “volunteered his services to assist one specific
   criminal defendant.” But Defendants read Lane too narrowly. Lane held that “[t]ruthful
   testimony under oath by a public employee outside the scope of his ordinary job duties is
   speech as a citizen for First Amendment purposes.” 573 U.S. at 238. Here, too, Bevill
   submitted a sworn statement. Whether Bevill submitted such a statement voluntarily or
   under pain of punishment is not decisive, given that the policy rationale underlying Lane is
   to incentivize public employees to come forward with truthful information about
   corruption among public officials. Cf. Dougherty v. Sch. Dist. of Phila., 772 F.3d 979, 990 (3d
   Cir. 2014) (“While Lane focused on speech in the context of compelled testimony, see
   [Lane, 573 U.S. at 238–39], Appellants’ argument that its holding is limited to that context
   is misguided.”) (citing Mpoy v. Rhee, 758 F.3d 285, 294–95 (D.C. Cir. 2014)). Indeed,
   “[t]he Supreme Court’s focus on sworn testimony was in response to the ‘short shrift’ the
   Eleventh Circuit gave to that speech.” Id. (quoting Lane, 573 U.S. at 238). Defendants next
   contend that Lane is inapplicable because Bevill simply provided “unsubstantiated [read:
   untruthful] statements regarding his friend’s inability to obtain a fair trial.” But, as noted,
   at this preliminary stage of the proceedings, the court must take Bevill’s allegations of bias
   as true. Finally, Defendants assert that “Lane’s employer did not have a policy that
   reasonably prevented him” from speaking, while Quitman did in this case. The effect of
   Quitman’s policies on the disposition of this appeal is discussed below. In any event, the
   policy rationale underlying Lane applies here too. “There is considerable value . . . in
   encouraging, rather than inhibiting, speech by public employees.” Lane, 573 U.S. at 236.




                                                 9
Case: 20-40250     Document: 00516199873           Page: 10   Date Filed: 02/11/2022




                                    No. 20-40250


          Nevertheless, Defendants assert “there is a reason” that explains why
   Bevill’s conduct exceeded his duties. They argue that Bevill still spoke in the
   capacity of an employee, rather than a citizen, because city policies prevented
   him from submitting the affidavit. In Anderson, upon which Defendants rely
   in support of their argument, the court observed that “[a] public
   employee . . . might speak pursuant to his official duties when he does so in a
   course of conduct subject to the employer’s control, even if the employer has
   not actually directed him to speak, not to speak, or how to speak.” 845 F.3d
   at 596. Because city policies controlled Bevill’s right to submit an affidavit
   regardless of whether he voluntarily submitted it, Defendants assert, he
   spoke pursuant to an official duty and therefore has no viable cause of action.
          We are not convinced that Anderson’s admonition regarding employer
   control applies here. Anderson cites “[t]he circumstances in Garcetti” to
   “illustrate this focus on whether the employer was entitled to exercise
   control.” Id. There, a district attorney’s office disciplined an employee for
   speech made pursuant to his official duties as a prosecutor. Garcetti, 547 U.S.
   at 421. “The speech, a memorandum, was made for the benefit of the
   employer. It was, in essence, the employer’s speech, not the employee’s
   own. The employer, not the employee, was entitled to control it.” Anderson,
   845 F.3d at 596. The Court concluded that “[r]estricting speech that owes
   its existence to a public employee’s professional responsibilities does not
   infringe any liberties the employee might have enjoyed as a private citizen. It
   simply reflects the exercise of employer control over what the employer itself
   has commissioned or created.” Garcetti, 547 U.S. at 421–22. Thus, for
   speech to be subject to the employer’s “control” for present purposes, it
   must “owe[] its existence to” the “public employee’s professional
   responsibilities,” id., or otherwise be “for the benefit of the employer,”
   Anderson, 845 F.3d at 596.




                                         10
Case: 20-40250     Document: 00516199873           Page: 11    Date Filed: 02/11/2022




                                    No. 20-40250


          Bevill did not speak for QPD’s benefit when he submitted an affidavit
   on McGee’s behalf, and his speech did not owe its existence to QPD. It
   follows that Bevill’s affidavit was not subject to QPD’s control in the relevant
   sense, and he therefore spoke as a private citizen, not a public employee.
   Contrary to Defendants’ argument, Quitman’s policy supports this view
   because it underscores that Bevill’s conduct conflicted with his employer’s
   objectives. Bevill’s speech could not have benefited QPD when, according to
   Defendants, the speech violated official policy and disparaged local officials.
   Cf. Dougherty v. Sch. Dist. of Phila., 772 F.3d 979, 988 (3d Cir. 2014) (stating
   that “nothing about [a public employee’s] position compelled” him to speak
   when his employer “appear[ed] to discourage such speech through its Code
   of Ethics’ confidentiality provision, which [was] being used to justify [the
   employee’s] termination”) (emphasis in original). Indeed, Defendants
   observe that Bevill disrupted QPD’s operations and possibly “tarnish[ed] the
   image of the City and [QPD]” “by injecting himself into a criminal trial and
   disparaging the only district judge, district attorney, and sheriff in Wood
   County.” Bevill could not have acted for the benefit and subject to the control
   of his employer when he engaged in speech against his employer’s interest.
          But even assuming QPD somehow controlled Bevill’s speech, that
   fact alone is not dispositive. First, Anderson notes that the ability of the
   employer to control the employee’s speech “might” affect the determination
   of whether the employee spoke pursuant to his official duties, not that it
   must. Id. Furthermore, Anderson derives this “insight” into the contours of
   “official duties” from the Restatement (Third) of Agency, 845 F.3d at 596,
   which in turn states that “[i]f an employee commits a tort . . . while acting
   within a course of conduct subject to the employer’s control, the employee’s
   conduct is within the scope of employment unless the employee was engaged
   in an independent course of conduct not intended to further any purpose of




                                          11
Case: 20-40250    Document: 00516199873           Page: 12   Date Filed: 02/11/2022




                                   No. 20-40250


   the employer.” Restatement (Third) of Agency § 7.07 (2006)
   (emphasis added).
         Through submitting the affidavit, Bevill sought on his own accord to
   help a friend outside of the workplace. He did not inform anyone at QPD that
   he intended to submit the affidavit. This kind of activity, which has “an
   analogue to speech by citizens who are not public employees,” is protected
   by the First Amendment. See Anderson, 845 F.3d at 594, 597 (holding that a
   law clerk’s formal complaints against a judge to a state commission were
   protected speech since the speech was “‘the kind of activity engaged in by
   citizens’—including licensed lawyers—‘who do not work for the
   government’”); see also Howell v. Town of Ball, 827 F.3d 515, 524 (5th Cir.
   2016) (holding that a police officer’s statements made to the FBI were
   protected speech since they “were made outside the normal chain of
   command and without the knowledge or permission of anyone else in the
   police department”), cert. denied sub nom, Town of Ball v. Howell, 137 S. Ct.
   815 (2017); Kristofek v. Vill. of Orland Hills, 832 F.3d 785 (7th Cir. 2016)
   (finding protected speech where a police officer reported official misconduct
   to the FBI and where the reported misconduct extended beyond the police
   department and included higher-level political corruption in city
   government).




                                        12
Case: 20-40250        Document: 00516199873              Page: 13       Date Filed: 02/11/2022




                                          No. 20-40250


             In sum, we conclude that Bevill has plausibly averred a deprivation of
   his First Amendment rights. 4
                                 B. Clearly Established Right
             Given our conclusion that Bevill has adequately pled a violation of his
   constitutional rights, we must now consider whether the First Amendment
   right at issue was clearly established at the time it was infringed. We hold that
   it was.
             “The relevant, dispositive inquiry in determining whether a right is
   clearly established is whether it would be clear to a reasonable officer that his
   conduct was unlawful in the situation he confronted.” Lytle v. Bexar Cnty.,
   560 F.3d 404, 410 (5th Cir. 2009) (quotation omitted). “Answering in the
   affirmative requires the court to be able to point to controlling authority—or
   a robust consensus of persuasive authority—that defines the contours of the
   right in question with a high degree of particularity.” Wyatt v. Fletcher, 718
   F.3d 496, 503 (5th Cir. 2013) (citation and internal quotation marks omitted).
             Defendants argue that the law was not clearly established that “any
   person other than the ultimate decision-maker could be liable for First
   Amendment retaliatory termination,” until this court issued its opinion in
   Sims v. City of Madisonville, 894 F.3d 632 (5th Cir. 2018). According to


             4
             As indicated by this court’s decision in Anderson, the analysis above is enough to
   conclude that Bevill has adequately pled both the second and third elements of his First
   Amendment retaliation claim. That said, our conclusion that Bevill has shown that his
   interest in the affidavit outweighs the government’s interest is further buttressed by the
   realization that Defendants raise hypothetical, not actual, effects of Bevill’s speech on the
   ability of Quitman to provide public services. But “[r]eal, not imagined, disruption is
   required.” See Branton v. City of Dallas, 272 F.3d 730, 741 (5th Cir. 2001) (quoting
   McKinley v. City of Eloy, 705 F.2d 1110, 1115 (5th Cir. 1983)). Regardless, if Defendants had
   identified actual effects, Fifth Circuit precedent indicates that testimony about potential
   malfeasance in Texas’s criminal justice system “outweigh[s] the government’s interest in
   efficiency.” See Breaux v. City of Garland, 205 F.3d 150, 157 n.10 (5th Cir. 2000).




                                                13
Case: 20-40250     Document: 00516199873            Page: 14     Date Filed: 02/11/2022




                                     No. 20-40250


   Defendants, because their purported unconstitutional conduct occurred a
   year before this court issued the Sims decision, they are entitled to qualified
   immunity. The district court determined that Sims settled a question distinct
   from the one posed here—namely, whether a supervisor/coworker of the
   plaintiff can be held liable for influencing a final decisionmaker to terminate
   the plaintiff’s employment. The district court went on to explain that another
   case, Kinney v. Weaver, 367 F.3d 337 (5th Cir. 2004) (en banc), clearly
   established that Defendants were not unfettered by the First Amendment,
   long before Defendants allegedly retaliated against Bevill.
          In Sims, the plaintiff, a police officer, reported his supervisor’s illegal
   conduct to the Texas Rangers. 894 F.3d at 636. Shortly thereafter, the
   supervisor met with the police chief, who in turn placed the plaintiff on
   probation for an unrelated reason before ultimately terminating him. Id. at
   636–37. The plaintiff claimed that his supervisor was liable for improperly
   influencing the police chief’s decision to fire him. Id. at 637. Noting there was
   confusion in the caselaw on “whether someone who is not a final
   decisionmaker and makes a recommendation that leads to the plaintiff being
   harmed can be liable for retaliation,” this court clarified that a
   supervisor/coworker of the plaintiff could still be liable for First Amendment
   retaliation claims even though the supervisor/coworker did not have the
   power to terminate the plaintiff’s employment. Id. at 638–39. Specifically,
   this court summarized its holding as follows: “If an individual defendant’s
   animus against a coworker’s exercise of First Amendment rights is a link in
   the causal chain that leads to a plaintiff’s firing, the individual may be liable
   even if she is not the final decisionmaker.” Id. at 639 (citations omitted).
          In Kinney, a pair of instructors at the East Texas Police Academy, a
   division of Kilgore College, testified against an officer who fatally shot a
   teenager. 367 F.3d at 341–42. Heads of police departments in East Texas,
   who provided most of the officers to the academy for training, then refused



                                          14
Case: 20-40250     Document: 00516199873            Page: 15   Date Filed: 02/11/2022




                                     No. 20-40250


   to send their officers to the academy as long as the instructors continued
   teaching there. Id. at 342–43. In response, one of the instructors resigned,
   while the other instructor was let go. Id. at 345. Both instructors sued the
   department heads for First Amendment retaliation. Id. at 345–46. The
   department heads argued that they could not be held responsible for the
   instructors’ employment outcomes because only the college organizing the
   academy could terminate its employees. Id. at 357. This court rejected that
   argument, holding “that it would [not] have been reasonable for officers in
   [the defendants’] positions to believe that they were unfettered by the First
   Amendment merely because their economic relationship with [the plaintiffs]
   was non-employment and non-contractual.” Id. at 368.
          We agree with the district court that Sims settled the question whether
   a supervisor/coworker of the plaintiff can be held liable for First Amendment
   retaliation under § 1983 for influencing a final decisionmaker to terminate the
   plaintiff’s employment. That question is distinct from the one posed here—
   whether a governmental official, not a supervisor/coworker of the plaintiff,
   can be held liable for First Amendment retaliation under § 1983 for
   influencing the plaintiff’s employer to terminate the plaintiff’s employment.
          Sims’ discussion of the uncertainty in the caselaw regarding non-final
   decisionmakers supports the district court’s reading of the case. According
   to the Sims court, “the seeds of confusion” as to liability for non-final
   decisionmakers were “unwittingly planted” when the Fifth Circuit rendered
   its decision in Beattie v. Madison County School District, 254 F.3d 595 (5th Cir.
   2001). 894 F.3d at 640. “[T]he focus of the appeal [in Beattie] was on the
   question of municipal liability, which attaches only if final decisionmakers are
   liable.” Id. (citing Beattie, 254 F.3d at 602). Later cases misread Beattie for
   the proposition that only final decisionmakers may be liable for First
   Amendment retaliation. See id. at 640–41. But, like Beattie, they did so in the
   context of potential liability for a non-final decisionmaker who persuaded a



                                          15
Case: 20-40250        Document: 00516199873               Page: 16       Date Filed: 02/11/2022




                                          No. 20-40250


   higher authority to fire the plaintiff. See, e.g., Culbertson v. Lykos, 790 F.3d
   608, 627 (5th Cir. 2015) (discussing liability for an assistant district attorney
   who influenced a county commissioners court’s decision to sever relations
   with the plaintiffs’ employer, which resulted in the plaintiffs’ termination); 5
   Howell, 827 F.3d at 526 (discussing liability for a police chief who influenced
   a board of alderman to terminate the plaintiff); 6 Pennypacker v. City of Pearl,
   689 F. App’x 332, 332 (per curiam) (5th Cir. 2017) (discussing liability for an
   employee of a golf course who influenced a board of alderman to fire the
   plaintiff).
           Sims “provid[ed] the overdue clarification” in this area by explaining
   that a case decided prior to Beattie and its progeny, Jett v. Dallas Independent
   School District, 798 F.2d 748, 758 (5th Cir. 1986), controlled. Sims, 894 F.3d
   at 641. Jett required that a school athletic director needed only to “establish
   an affirmative causal link between” a principal’s recommendation to the




           5
            In Texas, where the events of Culbertson took place, the county commissioners
   court determines the budget for the district attorney’s office, which includes approval of
   contracts for certain services. See Culbertson, 790 F.3d at 615–16. Thus, that court is a
   higher authority vis-à-vis the assistant district attorney.
           6
              Howell may differ from this case on the question whether the defendants violated
   a clearly established right, but it remains no less persuasive as to whether Bevill suffered a
   deprivation of that right in the first instance.




                                                16
Case: 20-40250         Document: 00516199873                Page: 17        Date Filed: 02/11/2022




                                            No. 20-40250


   district, i.e., higher authority, that it reassign the director to another position
   and the district’s decision to do so. See 798 F.2d at 758. 7
           Returning to the case at bar, the district court concluded that Sims was
   inapplicable because it dealt with “retaliatory employment termination in the
   context of an employment relationship,” i.e., all parties were employed by
   the same governmental agency. The district court determined that Kinney
   instead controlled because it “contemplated the situation in which a
   government [official], because of retaliatory animus, uses his or her position
   to influence a third-party employer to terminate one of its employees for
   exercising his or her First Amendment rights.” Applying Kinney, the district
   court concluded that Defendants “had ‘fair warning’ that allegedly using
   their respective government positions to violate Plaintiff’s First Amendment
   rights would be objectively unreasonable in light of clearly established law at
   the time.” We agree with the district court that Kinney controls. The factual
   distinctions between Kinney, Sims, and the present action are perhaps most
   easily recognized with reference to a series of simple diagrams:




           7
                Sims also opines that cases following Beattie have mistakenly “imposed a
   causation standard that is more stringent than Jett’s ‘but-for’ standard for nonfinal
   decisionmakers.” 894 F.3d at 640 (citing, as examples, DePree v. Saunders, 588 F.3d 282,
   288 (5th Cir. 2009), and Whiting v. Univ. of S. Miss., 451 F.3d 339, 351 (5th Cir. 2006)).
   Underlying this error is the incorrect conclusion that the “cat’s paw” theory of liability,
   which holds that an employee’s unlawful conduct may be imputed to his or her employer,
   may also be used to ascribe liability the other way around. See id. at 640–41. Given the flow
   of liability from an employee to an employer under the cat’s paw theory, misapplications of
   the theory could only have occurred within decisions that addressed a subordinate who
   affected a higher authority’s decision-making. This demonstrates that Sims clearly
   established a different right than the one at issue here, specifically the right of a plaintiff to
   be free from a non-final decisionmaker retaliating against him or her by influencing a higher
   authority to take adverse action against the plaintiff.




                                                  17
Case: 20-40250   Document: 00516199873       Page: 18   Date Filed: 02/11/2022




                              No. 20-40250




                                   18
Case: 20-40250      Document: 00516199873            Page: 19    Date Filed: 02/11/2022




                                      No. 20-40250


          Fletcher asserts that the district court erred in concluding that Kinney,
   rather than Sims, controlled since this court’s opinion in Kinney does not
   draw a distinction between liability for those who convince a higher authority
   to terminate a plaintiff and those who do not. But that does not mean the
   district court erred in holding that Kinney applied to situations like Bevill’s
   while Sims was inapplicable. Notably, Sims nor the cases discussed therein
   (with one exception) address Kinney. The one outlier, Culbertson, discusses
   Kinney but not in the context of qualified immunity. 790 F.3d at 617–19, 621,
   623. Once again, this shows that Sims clearly established a different right than
   the one litigated here.
          Fletcher further contends that Kinney merely establishes that
   employees enjoy at least “some First Amendment protections against
   government retaliation for their testimony.” But Fletcher’s argument is
   belied by his own assertion that the Supreme Court, even prior to Kinney, has
   “repeatedly told courts . . . not to define clearly established law at a high level
   of generality.” Mullenix v. Luna, 577 U.S. 7, 12 (2015). Hence, a fairer reading
   of Kinney is that it clearly establishes the right of a plaintiff to be free from
   governmental officials’ exerting their power or influence over a third-party
   employer to cause the plaintiff to be terminated for exercising his First
   Amendment rights.
          For their part, Castloo and Wheeler argue that Kinney is
   distinguishable because the police department heads in that case were
   actually final decisionmakers, not non-final decisionmakers that convinced
   another party to take adverse action against the plaintiff. But the police
   department heads argued that they could not be held liable because “their
   conduct did not deny [the instructors] the benefit of employment [since the]
   [c]ollege, and not the [department heads], held the authority to refuse to
   renew [the instructors’] contracts.” Kinney, 367 F.3d at 357. The police
   department heads claimed that they “possess[ed] final authority over”



                                           19
Case: 20-40250     Document: 00516199873           Page: 20   Date Filed: 02/11/2022




                                    No. 20-40250


   whether their officers would train at the police academy, not whether they
   could fire the plaintiffs. Id. at 341. Accordingly, Castloo and Wheeler have
   misread Kinney.
          Changing tack, Castloo and Wheeler also assert that both Oscar Renda
   Contracting, Inc. v. City of Lubbock, 463 F.3d 378 (5th Cir. 2006), and Juarez
   v. Aguilar, 666 F.3d 325 (5th Cir. 2011), indicate Kinney was one case in the
   long line of decisions that left the right at issue here unresolved until Sims.
   While both cases consider Kinney, Oscar Renda does not do so within the
   context of qualified immunity, 463 F.3d at 382–83, and Juarez does not do so
   in determining whether the right at issue was clearly established, 666 F.3d at
   335–36. Consequently, Castloo and Wheeler’s reliance on Oscar Renda and
   Juarez is also misplaced.
          Castloo and Wheeler additionally cite to Clarkston v. White, 943 F.3d
   988 (5th Cir. 2019), in support of their argument that Sims first clearly
   established the right at issue here. Although Clarkston discusses Sims, 943
   F.3d at 993 n.5, it also addresses a situation in which the plaintiff was
   allegedly retaliated against by an individual that influenced a higher
   authority’s decision to harm the plaintiff. Id. at 991–92. Hence, Clarkston
   actually provides support for the conclusion that Sims addressed a right
   different than the one at issue here.
          In sum, the district court correctly determined that Bevill’s First
   Amendment right was clearly established at the time it was violated.
                                   C. Conspiracy
          Because Bevill has shown that Defendants are not entitled to qualified
   immunity, we must determine whether he has stated a claim for conspiracy
   under § 1983. We conclude that he has done so.




                                           20
Case: 20-40250      Document: 00516199873           Page: 21   Date Filed: 02/11/2022




                                     No. 20-40250


          Fletcher argues that Bevill has not sufficiently alleged that Fletcher
   was personally involved in or caused any violation of Bevill’s First
   Amendment rights. However, “[a] conspiracy may be charged under section
   1983 as the legal mechanism through which to impose liability on all of the
   defendants without regard to who committed the particular act . . . .”
   Latiolais v. Cravins, 484 F. App’x 983, 989 (5th Cir. 2012) (per curiam)
   (quoting Hale, 45 F.3d at 920). Hence, “[r]egardless of whether or not
   [Fletcher’s] actions alone actually caused a constitutional violation, liability
   can still be imposed on [Fletcher’s] alleged membership in [a] conspiracy.”
   See id. at 991. The question, then, is whether Bevill adequately averred that
   Defendants had an agreement to violate his constitutional rights under the
   color of state law.
          Defendants assert that Bevill has pled conclusory allegations in
   support of his claim that they had such an agreement. Bevill, on the other
   hand, contends that Fletcher’s statements made in the April 2017 Kilgore
   News Herald article and Bevill’s own “familiar[ity] with the local players and
   political climate, including the relationships between and among the sheriff,
   district attorney and judge” together imply that Defendants “were close and
   often worked in concert.” These allegations, joined with Bevill’s description
   of Defendants’ joint meeting with Mayor Dobbs imploring him to cause
   Bevill to be terminated, “raise[] a suggestion of a preceding agreement, not
   merely parallel conduct that could just as well be independent action.” See
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).
          Fletcher’s reliance on Montgomery v. Walton, 759 F. App’x 312 (5th
   Cir. 2019) (per curiam), and Jabary v. City of Allen, 547 F. App’x 600 (5th
   Cir. 2013), in support of his argument fails to warrant a different conclusion
   since both cases are readily distinguishable. In Montgomery, the plaintiff failed
   to adequately allege a “common motive” for why the purported co-
   conspirators targeted him. 759 F. App’x at 315. Bevill, on the other hand, pled



                                          21
Case: 20-40250     Document: 00516199873           Page: 22    Date Filed: 02/11/2022




                                    No. 20-40250


   facts plausibly indicating that Defendants retaliated against him to protect
   their reputations. Furthermore, the connection among the alleged co-
   conspirators in Montgomery was “unclear from the face of the” operative
   complaint. Id. But, as discussed above, Bevill sufficiently averred that
   Defendants worked closely with one another.
          As to Jabary, the plaintiff there merely pled that the alleged co-
   conspirators attended “private meetings” and had “secret conversations”
   during which the co-conspirators discussed depriving the plaintiff of his
   constitutional rights. 547 F. App’x at 611. In contrast, Bevill has averred the
   contents of Defendants’ discussion with Dobbs, which entailed threats to
   withhold resources from Quitman and support for QPD. As Jabary observes,
   a plaintiff’s § 1983 conspiracy claim need not satisfy “a ‘probability
   requirement at the pleading stage; [plausibility] simply calls for enough
   fact[s] to raise a reasonable expectation that discovery will reveal evidence of
   illegal agreement.’” Id. at 610 (alterations in original) (quoting Twombly, 550
   U.S. at 556). That minimum standard has been met here.
                                 IV. CONCLUSION
          For the foregoing reasons, the order of the district court denying
   Defendants’ motions to dismiss is AFFIRMED.




                                         22
Case: 20-40250     Document: 00516199873            Page: 23   Date Filed: 02/11/2022




                                     No. 20-40250



   Andrew S. Oldham, Circuit Judge, dissenting:
          All agree that Terry Bevill must overcome qualified immunity to sue
   these defendants for First Amendment retaliation. Ante, at 6–7. And all agree
   that Bevill cannot overcome qualified immunity unless “the court [can] point
   to controlling authority—or a robust consensus of persuasive authority—
   that defines the contours of the right in question with a high degree of
   particularity.” Id. at 13 (quoting Wyatt v. Fletcher, 718 F.3d 496, 503 (5th Cir.
   2013)).
          The majority finds the requisite authority in Kinney v. Weaver, 367
   F.3d 337, 347 (5th Cir. 2004) (en banc). Yet it takes the majority seven pages
   of writing—plus one page of elegant geometric diagramming—to explain
   how Kinney clearly established the right the defendants allegedly violated.
   Ante, at 13–20. And never mind that Sims v. City of Madisonville, 894 F.3d
   632 (5th Cir. 2018), which we decided shortly after the events giving rise to
   this case, described the law in this area as “confus[ed]” and “unsettled”
   before trying to “provide the overdue clarification.” Id. at 638, 640–41.
          Whatever one might think about qualified immunity, I think we’re
   duty bound to say the law is not clearly established when it takes a full-page
   flow chart to hold otherwise. I respectfully dissent.




                                          23